Exhibit 10.1

 

ADVISORY AGREEMENT

 

BETWEEN

 

NEWKIRK REALTY TRUST, INC.,

 

THE NEWKIRK MASTER LIMITED PARTNERSHIP

 

AND

 

NKT ADVISORS LLC

 

 

Dated as of November 7, 2005

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS AGREEMENT, made as of November 7, 2005, among NEWKIRK REALTY TRUST, INC., a
Maryland corporation (“Newkirk”), THE NEWKIRK MASTER LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Operating Partnership” and together with
Newkirk, the “Company”), and NKT ADVISORS LLC (the “Advisor”).

 

WHEREAS, Newkirk, through the Operating Partnership, owns, manages and operates
real estate assets;

 

WHEREAS, Newkirk intends to be qualified as a real estate investment trust under
the Internal Revenue Code of 1986, as amended; and

 

WHEREAS, the Company desires to retain the Advisor for the purpose of providing
day-to-day management and administrative services to the Company as described
herein on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein set forth, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1          DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SET FORTH BELOW.


 

“ADJUSTED FUNDS FROM OPERATIONS” — FUNDS FROM OPERATIONS OF THE OPERATING
PARTNERSHIP, ADJUSTED TO ADD BACK ANY ASSET IMPAIRMENT CHARGES AND NON-CASH
RESTRICTED STOCK ISSUANCES.

 

“Advisor” - NKT Advisors LLC, a Delaware limited liability company.

 

“Advisor Affiliate” - means any entity Controlling, Controlled by or under
common Control with the Advisor whose day to day business and operations are
managed and supervised by Michael Ashner.

 

“Advisor Change in Control” - a change in the direct or indirect (i) beneficial
ownership of more than fifty percent (50%) of the combined voting power (of any
Person together with any affiliates of such Person or Persons otherwise
associated or acting in concert with such Person) of the Advisor’s then
outstanding equity interests, or (ii) power to direct or control the management
policies of the Advisor whether through the ownership of beneficial equity
interests, common directors or officers, by contract or otherwise.  Advisor
Change of Control shall not include public offerings of the membership or other
equity interests of Advisor or any assignment of this Agreement by the Advisor
as permitted hereby and in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

“APPLICABLE ANNUALIZED RETURN” — WITH RESPECT TO ANY QUARTER, THE GREATER OF
(I)  THE YIELD ON 10-YEAR U.S. TREASURIES AS OF THE LAST BUSINESS DAY OF SUCH
QUARTER PLUS TWO HUNDRED FIFTY BASIS POINTS (2.5%) PER ANNUM AND (II) FOR ANY
QUARTER ENDING DURING THE YEARS LISTED BELOW, THE RATE SET FORTH OPPOSITE SUCH
YEAR IN THE TABLE BELOW:

 

Year

 

Rate

 

 

 

 

 

2005

 

25

%

2006

 

25

%

2007

 

22

%

2008

 

20

%

2009

 

15

%

2010

 

12

%

Thereafter

 

10

%

 

“APPOLLO AMOUNT – MEANS AT SUCH TIME AS APOLLO REAL ESTATE INVESTMENT FUND III,
L.P. OR ITS SUBSIDIARY, SELLS PARTNERSHIP UNITS OR HAS PARTNERSHIP UNITS
CONVERTED INTO COMMON STOCK, IN WHOLE OR FROM TIME TO TIME, UP TO 5,000,000
PARTNERSHIP UNITS, AN AMOUNT PER SOLD OR CONVERTED PARTNERSHIP UNIT EQUAL TO THE
LESSER OF (X) $19 AND (Y) THE PER PARTNERSHIP UNIT PRICE AT WHICH SUCH
PARTNERSHIP UNITS ARE SOLD OR, IF CONVERTED, THE PER SHARE CLOSING PRICE OF
COMMON STOCK ON THE DAY ON WHICH SUCH PARTNERSHIP UNITS ARE CONVERTED.

 

“BASE AMOUNT” — AS OF ANY DATE, MEANS THE GREATER OF (I) $650,000,000 OR (II) AN
AMOUNT EQUAL TO (1) THE GROSS PROCEEDS TO NEWKIRK IN THE IPO AND THE SALE OF
COMMON STOCK TO FIRST UNION PURSUANT TO THE SECURITIES PURCHASE AGREEMENT DATED
OF EVEN DATE HEREWITH BETWEEN NEWKIRK AND FIRST UNION PLUS (2) $209,116,000 [THE
BOOK VALUE OF PARTNERS EQUITY IN THE OPERATING PARTNERSHIP AT JUNE 30, 2005]
PLUS (3) THE GROSS PROCEEDS OF ANY SUBSEQUENT ISSUANCE OF COMMON EQUITY
SECURITIES MINUS (4) ALL CASH AMOUNTS PAID BY THE COMPANY TO REPURCHASE ANY
COMMON EQUITY SECURITIES (OTHER THAN THE AMOUNTS USED FROM THE PROCEEDS OF THE
IPO TO PURCHASE PARTNERSHIP UNITS FROM EXISTING LIMITED PARTNERS).

 

“Board” — the Board of Directors of Newkirk.

 

“CAUSE” — MEANS:  (I) THE ADVISOR’S CONTINUOUS AND INTENTIONAL FAILURE TO
PERFORM ITS DUTIES UNDER THIS AGREEMENT AFTER WRITTEN NOTICE FROM THE COMPANY TO
THE ADVISOR OF SUCH NON-PERFORMANCE; (II) THE ADVISOR COMMITS ANY ACT OF GROSS
NEGLIGENCE IN THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT; (III) THE
ADVISOR COMMITS ANY ACT OF FRAUD, MISAPPROPRIATION OF FUNDS, OR EMBEZZLEMENT
AGAINST THE COMPANY; (IV) THE ADVISOR COMMITS ANY OTHER WILLFUL AND INTENTIONAL
MISCONDUCT WHICH IS MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR
OTHERWISE; (V) THE ADVISOR DEFAULTS IN THE PERFORMANCE OR OBSERVANCE OF ANY
MATERIAL TERM, CONDITION OR COVENANT CONTAINED IN THIS AGREEMENT TO BE PERFORMED
OR OBSERVED ON ITS PART, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF THIRTY
(30) DAYS AFTER WRITTEN NOTICE THEREOF FROM THE COMPANY SPECIFYING SUCH DEFAULT
AND REQUESTING THAT THE SAME BE REMEDIED WITHIN SUCH THIRTY (30) DAY PERIOD;
PROVIDED, HOWEVER, THE ADVISOR SHALL HAVE AN ADDITIONAL SIXTY (60) DAYS TO CURE
SUCH DEFAULT IF (A) SUCH DEFAULT CANNOT REASONABLY BE CURED WITH IN THIRTY
(30) DAYS BUT CAN BE CURED WITHIN NINETY (90) DAYS, AND (B) THE ADVISOR SHALL
HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN THE INITIAL THIRTY (30) DAY PERIOD
AND THEREAFTER DILIGENTLY PROCEEDS TO CURE THE SAME WITHIN NINETY (90) DAYS OF
THE DATE OF THE COMPANY’S ORIGINAL NOTICE OF THE DEFAULT; (VI) AN ADVISOR CHANGE
IN CONTROL; OR (VII) MICHAEL L. ASHNER IS NO LONGER CHIEF EXECUTIVE OFFICER OF
THE ADVISOR (PROVIDED SUCH CONDITION IS NOT A RESULT OF MICHAEL ASHNER’S DEATH
OR DISABILITY).

 

“Code” - Internal Revenue Code of 1986, as amended.

 

“COMMON STOCK” — MEANS SHARES OF COMMON STOCK OF NEWKIRK.

 

2

--------------------------------------------------------------------------------


 

“Common Equity Securities” — means Common Stock and Partnership Units which may
be redeemed for Common Stock pursuant to the terms of the Partnership Agreement.

 

“Control” - means the direct or indirect ownership of at least 51% of the
beneficial equity interests and voting power of an entity.

 

“EQUITY SECURITIES” — REIT EQUITY SECURITIES AND OPERATING PARTNERSHIP EQUITY
SECURITIES.

 

“Exchange Act” - Securities Exchange Act of 1934, as amended.

 

“First Union” - First Union Real Estate Equity and Mortgage Investments.

 

“FUNDS FROM OPERATIONS” — HAS THE MEANING ASSIGNED THERETO BY THE NATIONAL
ASSOCIATION OF REAL ESTATE INVESTMENT TRUSTS, NAMELY, NET INCOME (COMPUTED IN
ACCORDANCE WITH GAAP), EXCLUDING GAINS (OR LOSSES) FROM DEBT RESTRUCTURING AND
SALES OF PROPERTY, PLUS DEPRECIATION AND AMORTIZATION ON REAL ESTATE ASSETS, AND
AFTER ADJUSTMENTS FOR UNCONSOLIDATED PARTNERSHIPS AND JOINT VENTURES.

 

“GAAP” — means generally accepted accounting principles in the United States of
America as of the date applicable.

 

“IPO” — the initial public offering of Common Stock.

 

“ISSUANCE PRICE” — MEANS, (I) WITH RESPECT TO REIT EQUITY SECURITIES, THE
ISSUANCE PRICE OF SUCH SECURITIES AFTER DEDUCTING ANY UNDERWRITING DISCOUNTS,
COMMISSIONS, AND PLACEMENT FEES AND OTHER EXPENSES AND COSTS RELATING TO THE
ISSUANCE THEREOF EXCLUSIVE OF REIT EQUITY SECURITIES ISSUED IN CONNECTION WITH
THE REDEMPTION OF OPERATING PARTNERSHIP EQUITY SECURITIES, AND (II) WITH RESPECT
TO OPERATING PARTNERSHIP EQUITY SECURITIES, EITHER THE CASH PRICE PAID FOR SUCH
SECURITIES, OR IF SUCH SECURITIES ARE ISSUED IN EXCHANGE FOR SOMETHING OTHER
THAN CASH, THE PER SHARE CASH AMOUNT (AS DEFINED IN THE PARTNERSHIP AGREEMENT)
ON THE DATE OF ISSUANCE OF THE APPLICABLE OPERATING PARTNERSHIP EQUITY SECURITY
(ASSUMING SUCH OPERATING PARTNERSHIP EQUITY SECURITIES WERE THEN REDEEMABLE). 
THE ISSUANCE PRICE WILL BE MODIFIED ACCORDINGLY IN THE EVENT OF STOCK SPLITS.

 

“Net Lease Asset” means (i) a property that is either (a) triple net leased or
(b) where a tenant leases at least 85% of the rentable square footage of the
property and, in addition to base rent, the tenant is required to pay some or
all of the operating expenses for the property, and, in both (a) and (b) the
lease has a remaining term, exclusive of all unexercised renewal terms, of more
than 18 months, (ii) management agreements and master leases with terms of
greater than three years where a manager or master lessee bears all operating
expenses of the property and pays the owner a fixed return, (iii) securities of
companies including, without limitation, corporations, partnerships and limited
liability companies, whether or not publicly traded, that are primarily invested
in assets that meet the requirements of clauses (i) and (ii), and (iv) all
retenanting and redevelopment associated with such properties, agreements and
leases, and all activities incidental thereto.

 

3

--------------------------------------------------------------------------------


 

“Newkirk” — Newkirk Realty Trust, Inc., a Maryland corporation.

 

“Operating Partnership” — The Newkirk Master Limited Partnership, a Delaware
limited partnership.

 

“OPERATING PARTNERSHIP EQUITY SECURITIES” — ALL PARTNERSHIP UNITS ISSUED AFTER
THE CLOSING DATE OF THE IPO OTHER THAN THOSE ISSUED TO NEWKIRK.

 

“Partnership Agreement” — the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as hereinafter amended, supplemented
and modified.

 

“Partnership Units” — shall have the meaning ascribed thereto in the Partnership
Agreement.

 

“Person” - any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“QUARTERLY THRESHOLD AMOUNT” — THE ADJUSTED FUNDS FROM OPERATIONS REQUIRED TO
PRODUCE AN ANNUALIZED RETURN ON THE BASE AMOUNT EQUAL TO THE APPLICABLE
ANNUALIZED RETURN.

 

“REIT Equity Securities” — Common Stock, convertible preferred shares,
convertible debt and perpetual preferred shares that do not require dividend
payments, in each case, that are issued by Newkirk.

 

“Repurchase Amount” — means an amount equal to the aggregate Issuance Price for
all Equity Securities repurchased by Newkirk or the Operating Partnership from
and after the IPO other than those Partnership Units acquired from proceeds of
the IPO and Operating Partnership Equity Securities redeemed in exchange for
REIT Equity Securities.  For purposes hereof, if Newkirk or the Operating
Partnership is unable to determine the actual Issuance Price for an Equity
Security that is repurchased, the Repurchase Amount shall be the weighted
average Issuance Price of all Equity Securities for which a Base Management Fee
is payable hereunder.

 

“SOX” - The Sarbanes-Oxley Act of 2002.

 

“Special Voting Preferred Stock” - means shares of Special Voting Preferred
Stock, $0.01 par value per share, of Newkirk issued to the Advisor.

 

“Winthrop”- collectively, Winthrop Financial Associates, A Limited Partnership
and First Winthrop Corporation.

 

“Yield on 10-Year U.S. Treasuries” — the arithmetic average of the weekly
average yield to maturity for actively traded current coupon U.S. Treasury fixed
interest rate securities (adjusted to constant maturities of 10 years) published
by the Federal Reserve Board during a quarter, or, if such rate is not published
by the Federal Reserve Board, any Federal Reserve Bank or agency or department
of the federal government selected by Newkirk.  If Newkirk determines in

 

4

--------------------------------------------------------------------------------


 

good faith that the 10-year U.S. Treasury rate cannot be calculated as provided
above, then the rate shall be the arithmetic average of the per annum average
yields to maturities, based upon closing ask prices on each business day during
a quarter, for each actively traded marketable U.S. Treasury fixed interest rate
security with a final maturity date not less than eight nor more than 12 years
from the date of the closing asked prices as chosen and quoted for each business
day in each such quarter in New York City by at least three recognized dealers
in U.S. government securities selected by Newkirk

 


ARTICLE II
RETENTION OF ADVISOR


 

Subject to the terms and conditions hereinafter set forth, the Company hereby
retains the Advisor as its agent to manage, operate and administer the assets,
liabilities and business of the Company and the Advisor hereby agrees to perform
each of the duties set forth herein in accordance with the provision of this
Agreement.  By its execution and delivery of this Agreement, the Advisor
represents and warrants that (i) it is duly organized, validly existing, in good
standing under the laws of the state of Delaware and has all requisite power and
authority to enter into and perform its obligations under this Agreement,
(ii) the person signing this Agreement for the Advisor is duly authorized to
execute this Agreement on the Advisor’s behalf, (iii) the execution and delivery
of this Agreement by the Advisor and the performance by the Advisor of its
obligations hereunder do not violate any provisions of the Advisor’s constituent
documents, constitute a breach or default by the Advisor under any material
agreement to which the Advisor is a party or cause the Advisor to violate any
Federal or New York law, regulation or rule applicable to the Advisor.

 


ARTICLE III
RESPONSIBILITIES OF ADVISOR


 


3.1          GENERAL RESPONSIBILITY.  SUBJECT TO THE SUPERVISION OF THE BOARD,
THE ADVISOR SHALL:


 


(A)           EXCEPT AS PROVIDED IN SECTION 7.2(M), PROVIDE EXECUTIVE AND
ADMINISTRATIVE PERSONNEL, OFFICE SPACE AND OFFICE SERVICES REQUIRED IN RENDERING
SERVICES TO THE COMPANY;


 


(B)           MANAGE, OPERATE AND ADMINISTER THE COMPANY’S DAY TO DAY
OPERATIONS, BUSINESS AND AFFAIRS, AS MAY BE AGREED UPON BY THE ADVISOR AND THE
COMPANY, AND SHALL HAVE SUCH AUTHORITY AS THE COMPANY MAY DELEGATE TO IT,
INCLUDING, WITHOUT LIMITATION, THE AUTHORITY TO OVERSEE AND CONDUCT THE
COMPANY’S INVESTMENT ACTIVITIES IN ACCORDANCE WITH GUIDELINES AND POLICIES
ADOPTED AND IMPLEMENTED BY THE BOARD, MONITOR LEASES, MORTGAGES AND DEBT
OBLIGATIONS, MAKE PAYMENT OF THE COMPANY’S DEBT AND OBLIGATIONS, MAKE PAYMENT OF
DIVIDENDS OR DISTRIBUTIONS TO NEWKIRK’S STOCKHOLDERS AND MAINTAIN THE
APPROPRIATE BACK OFFICE INFRASTRUCTURE TO PERFORM SUCH ADMINISTRATIVE FUNCTIONS;

 

5

--------------------------------------------------------------------------------


 


(C)           SERVE AS THE COMPANY’S CONSULTANT WITH RESPECT TO THE PERIODIC
REVIEW OF THE INVESTMENT CRITERIA AND PARAMETERS FOR THE INVESTMENTS, BORROWINGS
AND OPERATIONS OF THE COMPANY FOR THE APPROVAL OF THE BOARD;


 


(D)           COUNSEL THE COMPANY IN CONNECTION WITH POLICY DECISIONS TO BE MADE
BY THE BOARD;


 


(E)           USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EXPENSES INCURRED BY
THE COMPANY OR ON ITS BEHALF TO BE REASONABLE AND CUSTOMARY AND WITHIN ANY
BUDGETED PARAMETERS OR EXPENSE GUIDELINES SET BY THE BOARD FROM TIME TO TIME;


 


(F)            ADVISE THE BOARD AS TO THE COMPANY’S CAPITAL STRUCTURE AND
CAPITAL RAISING ACTIVITIES;


 


(G)           COORDINATE AND MANAGE OPERATIONS OF ANY JOINT VENTURE OR
CO-INVESTMENT INTERESTS HELD BY THE COMPANY AND CONDUCT ALL MATTERS WITH THE
JOINT VENTURE OR CO-INVESTMENT PARTNERS;


 


(H)           COMMUNICATE ON THE COMPANY’S BEHALF WITH THE HOLDERS OF ANY OF THE
COMPANY’S EQUITY OR DEBT SECURITIES AS REQUIRED TO SATISFY THE REPORTING AND
OTHER REQUIREMENTS OF ANY GOVERNMENTAL BODIES OR AGENCIES OR TRADING MARKETS AND
TO MAINTAIN EFFECTIVE RELATIONS WITH SUCH HOLDERS;


 


(I)            HANDLE AND RESOLVE ALL CLAIMS, DISPUTES OR CONTROVERSIES
(INCLUDING ALL LITIGATION, ARBITRATION, SETTLEMENT OR OTHER PROCEEDINGS OR
NEGOTIATIONS) IN WHICH THE COMPANY MAY BE INVOLVED OR TO WHICH THE COMPANY MAY
BE SUBJECT ARISING OUT OF THE COMPANY’S DAY TO DAY OPERATIONS, SUBJECT TO SUCH
LIMITATIONS OR PARAMETERS AS MAY BE IMPOSED FROM TIME TO TIME BY THE BOARD;


 


(J)            EVALUATE AND RECOMMEND TO THE BOARD, AND ENGAGE IN POTENTIAL
HEDGING ACTIVITIES ON THE COMPANY’S BEHALF, CONSISTENT WITH NEWKIRK’S STATUS AS
A REAL ESTATE INVESTMENT TRUST AND WITH THE COMPANY’S INVESTMENT GUIDELINES;


 


(K)           INVESTIGATE, ANALYZE AND SELECT POSSIBLE INVESTMENT OPPORTUNITIES
AND ORIGINATE, ACQUIRE, FINANCE, RETAIN, SELL, NEGOTIATE FOR PREPAYMENT,
RESTRUCTURE OR DISPOSE COMPANY INVESTMENTS CONSISTENT WITH THE GUIDELINES
ADOPTED AND IMPLEMENTED BY THE BOARD;


 


(L)            ASSIST THE COMPANY IN DEVELOPING CRITERIA FOR ASSET PURCHASE
COMMITMENTS THAT ARE SPECIFICALLY TAILORED TO THE COMPANY’S INVESTMENT
OBJECTIVES AND MAKING AVAILABLE TO THE COMPANY ITS KNOWLEDGE AND EXPERIENCE WITH
RESPECT TO REAL ESTATE AND OTHER REAL ESTATE RELATED ASSETS;


 


(M)          ENGAGE AND SUPERVISE, ON THE COMPANY’S BEHALF AND AT THE COMPANY’S
EXPENSE, INDEPENDENT CONTRACTORS WHO PROVIDE INVESTMENT BANKING, MORTGAGE
BROKERAGE, SECURITIES BROKERAGE AND OTHER FINANCIAL SERVICES AND SUCH OTHER
SERVICES AS MAY BE REQUIRED RELATING TO THE INVESTMENTS;

 

6

--------------------------------------------------------------------------------


 


(N)           INVEST OR REINVEST ANY OF THE COMPANY’S MONEY OR SECURITIES,
INCLUDING INVESTING IN SHORT TERM INVESTMENTS PENDING INVESTMENT IN OTHER
INVESTMENTS, PAYMENT OF FEES, COSTS AND EXPENSES, OR PAYMENTS OF DIVIDENDS OR
DISTRIBUTIONS TO THE COMPANY’S STOCKHOLDERS, AND ADVISING THE BOARD AS TO THE
COMPANY’S CAPITAL STRUCTURE AND CAPITAL RAISING;


 


(O)           OBTAIN APPROPRIATE CREDIT FACILITIES OR OTHER FINANCINGS FOR THE
INVESTMENTS CONSISTENT WITH THE GUIDELINES ADOPTED AND IMPLEMENTED BY THE BOARD;


 


(P)           ASSIST THE COMPANY IN COMPLYING WITH ALL REGULATORY REQUIREMENTS
APPLICABLE TO IT IN RESPECT OF THE COMPANY’S BUSINESS ACTIVITIES, INCLUDING
PREPARING OR CAUSING TO BE PREPARED ALL CONSOLIDATED FINANCIAL STATEMENTS
REQUIRED UNDER APPLICABLE REGULATIONS AND CONTRACTUAL UNDERTAKINGS AND ALL
REPORTS AND DOCUMENTS, IF ANY, REQUIRED UNDER THE EXCHANGE ACT;


 


(Q)           TAKE ALL NECESSARY ACTIONS TO ENABLE THE COMPANY TO MAKE REQUIRED
TAX FILINGS AND REPORTS, INCLUDING SOLICITING STOCKHOLDERS FOR REQUIRED
INFORMATION TO THE EXTENT PROVIDED BY THE REAL ESTATE INVESTMENT TRUST
PROVISIONS OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER;


 


(R)            COUNSEL THE COMPANY REGARDING THE MAINTENANCE OF THE COMPANY’S
QUALIFICATION FOR TAXATION AS A REAL ESTATE INVESTMENT TRUST AND MONITOR
COMPLIANCE WITH THE VARIOUS REAL ESTATE INVESTMENT TRUST QUALIFICATION TESTS AND
OTHER RULES SET OUT IN THE CODE AND THE TREASURY REGULATIONS PROMULGATED
THEREUNDER AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE COMPANY TO
QUALIFY FOR TAXATION AS A REIT;


 


(S)           COUNSEL THE COMPANY REGARDING THE MAINTENANCE OF THE COMPANY’S
EXCLUSION FROM STATUS AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT
AND MONITOR COMPLIANCE WITH THE REQUIREMENTS FOR MAINTAINING SUCH EXCLUSION AND
USING COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE COMPANY TO MAINTAIN SUCH
EXCLUSION FROM STATUS AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT;


 


(T)            MONITOR THE OPERATING PERFORMANCE OF THE INVESTMENTS AND PROVIDE
PERIODIC REPORTS WITH RESPECT THERETO TO THE BOARD;


 


(U)           CAUSE THE COMPANY TO RETAIN QUALIFIED ACCOUNTANTS AND LEGAL
COUNSEL, AS APPLICABLE, TO ASSIST IN DEVELOPING APPROPRIATE ACCOUNTING
PROCEDURES, COMPLIANCE PROCEDURES AND TESTING SYSTEMS WITH RESPECT TO FINANCIAL
REPORTING OBLIGATIONS AND COMPLIANCE WITH THE REAL ESTATE INVESTMENT TRUST
PROVISIONS OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER AND TO CONDUCT
QUARTERLY COMPLIANCE REVIEWS WITH RESPECT THERETO;


 


(V)           CAUSE THE COMPANY TO QUALIFY TO DO BUSINESS IN ALL APPLICABLE
JURISDICTIONS AND TO OBTAIN AND MAINTAIN ALL APPROPRIATE LICENSES;


 


(W)          CAUSE THE COMPANY TO OBTAIN INSURANCE COVERING SUCH RISKS, WITH
SUCH INSURERS AND ON SUCH TERMS AS THE COMPANY MAY REASONABLY DETERMINE;


 


(X)            PERFORM SUCH OTHER SERVICES AS MAY BE REQUIRED FROM TIME TO TIME
FOR MANAGEMENT AND OTHER ACTIVITIES RELATING TO THE COMPANY’S ASSETS AS THE
BOARD SHALL REASONABLY REQUEST OR THE ADVISOR SHALL DEEM APPROPRIATE UNDER THE
PARTICULAR CIRCUMSTANCES; AND

 

7

--------------------------------------------------------------------------------


 


(Y)           USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE COMPANY TO COMPLY
WITH ALL OTHER APPLICABLE LAWS.


 


3.2          AUTHORITY.  THE ADVISOR SHALL HAVE FULL DISCRETION AND AUTHORITY
PURSUANT TO THIS AGREEMENT TO PERFORM THE DUTIES AND SERVICES SPECIFIED IN
SECTION 3.1 HEREOF IN SUCH MANNER AS THE ADVISOR REASONABLY CONSIDERS
APPROPRIATE SUBJECT TO THE TERMS AND RESTRICTIONS CONTAINED IN NEWKIRK’S
ARTICLES OF INCORPORATION AND BY-LAWS, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME, AND THE OPERATING PARTNERSHIP’S CERTIFICATE OF LIMITED PARTNERSHIP AND THE
PARTNERSHIP AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, NEWKIRK AND THE
OPERATING PARTNERSHIP HEREBY DESIGNATE AND APPOINT THE ADVISOR OR ITS DESIGNEE
AS THE AGENT AND ATTORNEY-IN-FACT OF NEWKIRK AND THE OPERATING PARTNERSHIP, WITH
FULL POWER AND AUTHORITY AND WITHOUT FURTHER APPROVAL OF NEWKIRK AND THE
OPERATING PARTNERSHIP, FOR PURPOSES OF ACCOMPLISHING ON ITS BEHALF ANY OF THE
FOREGOING MATTERS OR ANY MATTERS WHICH ARE PROPERLY THE SUBJECT MATTER OF THIS
AGREEMENT.  THE ADVISOR MAY EXECUTE, IN THE NAME AND ON BEHALF OF NEWKIRK AND
THE OPERATING PARTNERSHIP AND THEIR AFFILIATES ALL SUCH DOCUMENTS AND TAKE ALL
SUCH OTHER ACTIONS WHICH THE ADVISOR REASONABLY CONSIDERS NECESSARY OR ADVISABLE
TO CARRY OUT ITS DUTIES HEREUNDER.


 


3.3          SUBCONTRACT OF SERVICES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT
THE SERVICES WILL BE PROVIDED BY EMPLOYEES OF WINTHROP, PURSUANT TO A WRITTEN
AGREEMENT BETWEEN THE ADVISOR AND WINTHROP PURSUANT TO WHICH WINTHROP WILL MAKE
AVAILABLE TO THE ADVISOR ITS EMPLOYEES AND FACILITIES.  THE ADVISOR AGREES NOT
TO TERMINATE OR AMEND ANY SUCH AGREEMENT WITH WINTHROP WITHOUT THE CONSENT OF A
MAJORITY OF THE INDEPENDENT DIRECTORS OF THE BOARD.


 


3.4          REPORTING REQUIREMENTS.  AS FREQUENTLY AS THE ADVISOR MAY DEEM
NECESSARY OR ADVISABLE, OR AT THE DIRECTION OF THE BOARD, THE ADVISOR SHALL
PREPARE, OR CAUSE TO BE PREPARED, WITH RESPECT TO ANY INVESTMENT (I) REPORTS AND
INFORMATION ON THE COMPANY’S OPERATIONS AND ASSET PERFORMANCE AND (II) OTHER
INFORMATION REASONABLY REQUESTED BY THE COMPANY.


 


3.5          DEVOTION OF TIME; EXCLUSIVITY.  THE ADVISOR WILL PROVIDE A
MANAGEMENT TEAM TO DELIVER THE MANAGEMENT SERVICES TO THE COMPANY HEREUNDER,
WITH THE MEMBERS OF SUCH MANAGEMENT TEAM DEVOTING SUCH OF THEIR TIME TO THE
MANAGEMENT OF THE COMPANY AS THE ADVISOR DEEMS REASONABLY NECESSARY AND
APPROPRIATE FOR THE PROPER PERFORMANCE OF ALL OF THE ADVISOR’S DUTIES HEREUNDER,
COMMENSURATE WITH THE LEVEL OF ACTIVITY OF THE COMPANY FROM TIME TO TIME. THE
COMPANY SHALL HAVE THE BENEFIT OF THE ADVISOR’S REASONABLE JUDGMENT AND EFFORT
IN RENDERING SERVICES AND, IN FURTHERANCE OF THE FOREGOING, THE ADVISOR SHALL
NOT UNDERTAKE ACTIVITIES WHICH, IN ITS REASONABLE JUDGMENT, WILL SUBSTANTIALLY
ADVERSELY AFFECT THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE
ADVISOR SHALL TAKE ALL REASONABLE STEPS TO ENSURE THAT ALL OF ITS OFFICERS,
DIRECTORS AND MANAGERS AND ANY PERSONS OR ENTITIES TO WHICH IT SUBCONTRACTS ANY
OF ITS SERVICES HEREUNDER SHALL AGREE, AS A CONDITION TO THEIR ACTING IN SUCH
CAPACITIES, TO OFFER TO NEWKIRK ANY BUSINESS OPPORTUNITIES RELATED TO NET LEASE
ASSETS THAT ARE OFFERED TO OR GENERATED BY SUCH PERSON OR ENTITY DURING THE TERM
OF THIS AGREEMENT.


 


3.6          BANK ACCOUNTS.  AT THE DIRECTION OF THE BOARD, THE ADVISOR MAY
ESTABLISH AND MAINTAIN AS AN AGENT ON BEHALF OF THE COMPANY ONE OR MORE BANK
ACCOUNTS IN THE NAME OF THE COMPANY OR ANY OTHER SUBSIDIARY (ANY SUCH ACCOUNT, A
“COMPANY ACCOUNT”), COLLECT AND

 

8

--------------------------------------------------------------------------------


 


DEPOSIT FUNDS INTO ANY SUCH COMPANY ACCOUNT AND DISBURSE FUNDS FROM ANY SUCH
COMPANY ACCOUNT, UNDER SUCH TERMS AND CONDITIONS AS THE BOARD MAY APPROVE. THE
ADVISOR SHALL FROM TIME-TO-TIME RENDER APPROPRIATE ACCOUNTINGS OF SUCH
COLLECTIONS AND PAYMENTS TO THE BOARD AND, UPON REQUEST, TO THE AUDITORS OF
COMPANY.


 


3.7          BOOK AND RECORDS; CONFIDENTIALITY.


 


(A)           RECORDS.  THE ADVISOR SHALL MAINTAIN APPROPRIATE BOOKS OF ACCOUNT,
RECORDS DATA AND FILES (INCLUDING WITHOUT LIMITATION, COMPUTERIZED MATERIAL)
(COLLECTIVELY, “RECORDS”) RELATING TO THE COMPANY AND THE INVESTMENTS GENERATED
OR OBTAINED BY THE ADVISOR IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT,
AND SUCH RECORDS SHALL BE ACCESSIBLE FOR INSPECTION BY REPRESENTATIVES OF THE
COMPANY AT ANY TIME DURING NORMAL BUSINESS HOURS.  THE ADVISOR SHALL HAVE FULL
RESPONSIBILITY FOR THE MAINTENANCE, CARE AND SAFEKEEPING OF ALL RECORDS.


 


(B)           CONFIDENTIALITY  THE ADVISOR SHALL KEEP CONFIDENTIAL ANY NONPUBLIC
INFORMATION OBTAINED IN CONNECTION WITH THE SERVICES RENDERED UNDER THIS
AGREEMENT AND SHALL NOT DISCLOSE ANY SUCH INFORMATION (OR USE THE SAME EXCEPT IN
FURTHERANCE OF ITS DUTIES UNDER THIS AGREEMENT), EXCEPT WITH (I) THE PRIOR
WRITTEN CONSENT OF THE BOARD; (II) TO LEGAL COUNSEL, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS; (III) TO APPRAISERS, FINANCING SOURCES AND OTHERS IN THE
ORDINARY COURSE OF THE COMPANY’S BUSINESS; (IV) TO GOVERNMENTAL OFFICIALS HAVING
JURISDICTION OVER THE COMPANY; (V) IN CONNECTION WITH ANY GOVERNMENTAL OR
REGULATORY FILINGS OF THE COMPANY OR DISCLOSURE OR PRESENTATIONS TO COMPANY
INVESTORS; OR (VI) AS REQUIRED BY LAW OR LEGAL PROCESS TO WHICH THE ADVISOR OR
ANY PERSON TO WHOM DISCLOSURE IS PERMITTED HEREUNDER IS A PARTY. THE FOREGOING
SHALL NOT APPLY TO INFORMATION WHICH HAS PREVIOUSLY BECOME AVAILABLE THROUGH THE
ACTIONS OF A PERSON OTHER THAN THE ADVISOR NOT RESULTING FROM ADVISOR’S
VIOLATION OF THIS SECTION 3.7(B). THE PROVISIONS OF THIS SECTION 3.7(B) SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT FOR A PERIOD OF
ONE YEAR.


 


3.8          OBLIGATIONS OF ADVISOR; RESTRICTIONS.


 


(A)           INTERNAL CONTROL.  THE ADVISOR SHALL (I) ESTABLISH AND MAINTAIN
(AND REQUIRE PROPERTY MANAGERS AND OTHER CONTRACTORS TO ESTABLISH AND MAINTAIN)
A SYSTEM OF INTERNAL ACCOUNTING AND FINANCIAL CONTROLS (INCLUDING, WITHOUT
LIMITATION, INTERNAL CONTROLS TO SAFEGUARD RECORDS AND TO PERMIT THE COMPANY TO
COMPLY WITH THE EXCHANGE ACT AND SOX DESIGNED TO PROVIDE REASONABLE ASSURANCE OF
THE RELIABILITY OF FINANCIAL REPORTING, THE EFFECTIVENESS AND EFFICIENCY OF
OPERATIONS AND COMPLIANCE WITH APPLICABLE LAWS, (II) MAINTAIN RECORDS FOR EACH
COMPANY INVESTMENT ON A GAAP BASIS, (III) DEVELOP ACCOUNTING ENTRIES AND REPORTS
REQUIRED BY THE COMPANY TO MEET ITS REPORTING REQUIREMENTS UNDER APPLICABLE
LAWS, (IV) CONSULT WITH THE COMPANY WITH RESPECT TO PROPOSED OR NEW
ACCOUNTING/REPORTING RULES IDENTIFIED BY THE ADVISOR OR THE COMPANY AND
(V) PREPARE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS AS SOON AFTER THE END OF
EACH SUCH PERIOD AS MAY BE REASONABLY REQUESTED AND GENERAL LEDGER JOURNAL
ENTRIES AND OTHER INFORMATION NECESSARY FOR THE COMPANY’S COMPLIANCE WITH
APPLICABLE LAWS, INCLUDING THE EXCHANGE ACT, REGULATION S-X AND SOX, IN
ACCORDANCE WITH GAAP AND COOPERATE WITH THE COMPANY’S INDEPENDENT ACCOUNTING
FIRM IN CONNECTION WITH THE AUDITING OR REVIEW OF SUCH FINANCIAL STATEMENTS, THE
COST OF ANY SUCH AUDIT OR REVIEW TO BE PAID BY THE COMPANY.

 

9

--------------------------------------------------------------------------------


 


(B)           MANAGEMENT LETTERS.  THE ADVISOR SHALL PROVIDE TO THE COMPANY AS
SOON AFTER THE END OF EACH QUARTER OR YEAR AS MAY BE REASONABLY REQUESTED
(WITHIN DEADLINES REQUIRED FOR THE COMPANY TO COMPLY WITH APPLICABLE LEGAL
REQUIREMENTS) BY THE COMPANY, A COMPLETED MANAGEMENT QUESTIONNAIRE LETTER TO THE
BOARD, IN SUCH FORM AS THE COMPANY MAY REASONABLY REQUEST IN RESPONSE TO
APPLICABLE LEGAL REQUIREMENTS, ON ACCOUNTING, REPORTING, INTERNAL CONTROLS AND
DISCLOSURE ISSUES IN SUPPORT OF ANY MANAGEMENT REPRESENTATION LETTER TO BE
ISSUED BY THE COMPANY TO ITS INDEPENDENT ACCOUNTING FIRM.


 


(C)           RESTRICTIONS.  THE ADVISOR SHALL REFRAIN FROM ANY ACTION THAT, IN
ITS SOLE JUDGMENT MADE IN GOOD FAITH, (I) IS NOT IN COMPLIANCE WITH THE
INVESTMENT GUIDELINES AND POLICIES APPROVED BY THE BOARD, (II) WOULD ADVERSELY
AFFECT THE STATUS OF THE COMPANY AS A REIT OR ITS EXCLUSION FROM STATUS AS AN
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT, OR (III) WOULD VIOLATE ANY
LAW, RULE OR REGULATION OF ANY GOVERNMENTAL BODY OR AGENCY HAVING JURISDICTION
OVER THE COMPANY OR THAT WOULD OTHERWISE NOT BE PERMITTED BY THE COMPANY’S
GOVERNING INSTRUMENTS. IF THE ADVISOR IS ORDERED TO TAKE ANY SUCH ACTION BY THE
BOARD, THE ADVISOR SHALL PROMPTLY NOTIFY THE BOARD OF THE ADVISOR’S JUDGMENT
THAT SUCH ACTION WOULD ADVERSELY AFFECT SUCH STATUS OR VIOLATE ANY SUCH LAW,
RULE OR REGULATION OR GOVERNING INSTRUMENTS. NOTWITHSTANDING THE FOREGOING, THE
ADVISOR, ITS DIRECTORS, MANAGERS, OFFICERS, MEMBERS AND EMPLOYEES SHALL NOT BE
LIABLE TO THE COMPANY, THE BOARD OR THE COMPANY’S STOCKHOLDERS FOR ANY ACT OR
OMISSION BY THE ADVISOR, ITS DIRECTORS, MANAGERS, OFFICERS, MEMBERS OR EMPLOYEES
TAKEN IN GOOD FAITH OR EXCEPT AS PROVIDED IN SECTION 5.1.


 


ARTICLE IV
SPECIAL VOTING STOCK


 


4.1          VOTING.  PURSUANT TO THE REQUIREMENTS OF SECTION 7.1.A(6) OF THE
PARTNERSHIP AGREEMENT, THE ADVISOR SHALL CAST ALL VOTES WITH RESPECT TO SHARES
OF SPECIAL VOTING PREFERRED STOCK IN PROPORTION TO THE VOTES (THE “LP DIRECTION
VOTES”) THAT THE ADVISOR RECEIVES FROM THE HOLDERS OF PARTNERSHIP UNITS (OTHER
THAN NEWKIRK) THAT ARE OUTSTANDING AS OF THE EFFECTIVE DATE OF THE IPO, SUBJECT
TO THE ADVISOR VOTING DIRECTION EXCLUSIONS (AS DEFINED IN THE PARTNERSHIP
AGREEMENT).  TO THE EXTENT VORNADO REALTY TRUST IS NOT GRANTED LP DIRECTION
VOTES IN RESPECT OF ANY OF ITS PARTNERSHIP UNITS BY VIRTUE OF THE ADVISOR VOTING
DIRECTION EXCLUSIONS, THE ADVISOR SHALL BE ENTITLED TO VOTE SUCH SPECIAL VOTING
PREFERRED STOCK IN ITS SOLE DISCRETION.


 


4.2          VOTING PROCEDURE.  IN ORDER TO GIVE EFFECT TO THE PROVISIONS OF
SECTION 4.1, THE ADVISOR AGREES TO (I) PREPARE AND FILE WITH THE SECURITIES AND
EXCHANGE COMMISSION PRELIMINARY PROXY MATERIAL IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION 14A UNDER THE EXCHANGE ACT AS TO ANY MATTER AS TO WHICH VOTES OR
CONSENTS ARE SOUGHT BY NEWKIRK FROM THE HOLDERS OF SPECIAL VOTING STOCK AND
(II) DELIVER DEFINITIVE PROXY MATERIALS WITH RESPECT TO THE MATTERS REFERRED TO
IN THE FOREGOING CLAUSE (I).

 

10

--------------------------------------------------------------------------------


 


ARTICLE V
INDEMNIFICATION


 


5.1          INDEMNITY.


 


(A)           THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE ADVISOR, AND ITS
MEMBERS, OFFICERS, AFFILIATES, AGENTS AND EMPLOYEES, FROM AND AGAINST ANY AND
ALL LIABILITY, CLAIMS, DEMANDS, EXPENSES AND FEES, FINES, SUITS, LOSSES AND
CAUSES OF ACTION OF ANY AND EVERY KIND OR NATURE ARISING FROM OR IN ANY WAY
CONNECTED WITH THE PERFORMANCE BY THE ADVISOR OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, OTHER THAN ANY LIABILITY, CLAIM, DEMAND, EXPENSE, FEE, SUIT, LOSS OR
CAUSE OF ACTION ARISING FROM OR IN ANY WAY CONNECTED WITH (I) ANY ACTS OF THE
ADVISOR, OR ITS MEMBERS, OFFICERS, AFFILIATES, AGENTS OR EMPLOYEES, OUTSIDE THE
SCOPE OF THE AUTHORITY OF THE ADVISOR UNDER THIS AGREEMENT UNLESS SUCH PERSON
ACTED IN GOOD FAITH AND REASONABLY BELIEVED THAT HIS CONDUCT WAS WITHIN THE
SCOPE OF AUTHORITY OF THE ADVISOR UNDER THIS AGREEMENT EXCEPT FOR CLAIMS BY THE
ADVISORS’ EMPLOYEES RELATING TO TERMS AND CONDITIONS OF THEIR EMPLOYMENT, OR
(II) THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF THIS
AGREEMENT OR THE VIOLATION OF APPLICABLE LAWS BY THE ADVISOR, ITS MEMBERS,
OFFICERS, AFFILIATES, AGENTS OR EMPLOYEES.  IN ADDITION, ADVISOR SHALL BE NAMED
AS AN ADDITIONAL INSURED ON ALL POLICIES OF INSURANCE MAINTAINED BY THE COMPANY
INCLUDING, WITHOUT LIMITATION, THE COMMERCIAL GENERAL LIABILITY, COMPREHENSIVE
AUTOMOBILE LIABILITY, UMBRELLA AND EXCESS LIABILITY INSURANCE POLICY. 
CERTIFICATES OF INSURANCE EVIDENCING COMPLIANCE WITH THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE FURNISHED TO THE ADVISOR ON REQUEST.


 


(B)           THE ADVISOR SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS
DIRECTORS, OFFICERS, AFFILIATES, AGENTS AND EMPLOYEES, FROM AND AGAINST ANY AND
ALL LIABILITY, CLAIMS, DEMANDS, EXPENSES AND FEES, FINES, SUITS, LOSSES AND
CAUSES OF ACTION OF ANY AND EVERY KIND OR NATURE ARISING FROM THIRD PARTY
ACTIONS AND CONNECTED WITH THE PERFORMANCE BY THE ADVISOR OF ITS OBLIGATIONS
UNDER THIS AGREEMENT TO THE EXTENT CAUSED BY (I) ANY ACTS OF THE ADVISOR, OR ITS
MEMBERS, OFFICERS, AFFILIATES, AGENTS OR EMPLOYEES, OUTSIDE THE SCOPE OF THE
AUTHORITY OF THE ADVISOR UNDER THIS AGREEMENT UNLESS SUCH PERSON ACTED IN GOOD
FAITH AND REASONABLY BELIEVED THAT HIS CONDUCT WAS WITHIN THE SCOPE OF AUTHORITY
OF THE ADVISOR UNDER THIS AGREEMENT, (II) THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR MATERIAL BREACH OF THIS AGREEMENT OR THE VIOLATION OF APPLICABLE
LAWS BY THE ADVISOR, ITS MEMBERS, OFFICERS, AFFILIATES, AGENTS OR EMPLOYEES OR
(III) CLAIMS BY THE ADVISORS’ EMPLOYEES RELATING TO TERMS AND CONDITIONS OF
THEIR EMPLOYMENT.


 


5.2          ADDITIONAL COSTS; SURVIVAL.  THE OBLIGATION TO INDEMNIFY SET FORTH
IN SECTION 5.1 ABOVE SHALL INCLUDE THE PAYMENT OF REASONABLE ATTORNEYS’ FEES AND
INVESTIGATION COSTS, AS WELL AS OTHER REASONABLE COSTS AND EXPENSES INCURRED BY
THE INDEMNIFIED PARTY IN CONNECTION WITH ANY SUCH CLAIM.  AT THE OPTION OF, AND
UPON RECEIPT OF NOTICE FROM, THE INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL
PROMPTLY AND DILIGENTLY DEFEND ANY SUCH CLAIM, DEMAND, ACTION OR PROCEEDING. 
THE PROVISIONS OF SECTIONS 5.1 AND 5.2 HEREOF SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI
COMPENSATION


 

The Advisor agrees to accept from the Company the compensation set forth in this
Article V as full and complete consideration for all services to be rendered by
the Advisor pursuant to this Agreement.  Except as hereinafter provided, neither
the Advisor nor any of its affiliates shall be entitled to receive any other
fees or compensation relating to the Company or its properties, including but
not limited to leasing commissions, acquisition fees, disposition fees or loan
fees.

 


6.1          BASE MANAGEMENT FEE.  THE ADVISOR SHALL BE ENTITLED TO RECEIVE A
BASE MANAGEMENT FEE (THE “BASE MANAGEMENT FEE”), WHICH SHALL BE PAYABLE IN
ARREARS ON A QUARTERLY BASIS. THE BASE MANAGEMENT FEE SHALL BE EQUAL TO THE
GREATER OF (I) $4,800,000 OR (II) 1.5% PER ANNUM OF AN AMOUNT EQUAL TO (1) THE
GROSS PROCEEDS TO NEWKIRK FROM THE IPO AND FROM THE SALE OF COMMON STOCK TO
FIRST UNION LESS UNDERWRITING DISCOUNTS AND PLACEMENT FEES (EXCLUDING COMMON
STOCK ISSUED TO FIRST UNION IN RESPECT OF THE ASSIGNMENT OF CERTAIN EXCLUSIVITY
RIGHTS), PLUS (2) THE ISSUANCE PRICE OF EQUITY SECURITIES OF THE COMPANY ISSUED
FOLLOWING THE COMPLETION OF THE IPO, PLUS (3) THE APOLLO AMOUNT, MINUS (4) THE
REPURCHASE AMOUNT (OTHER THAN AMOUNTS USED TO PURCHASE PARTNERSHIP UNITS THAT
WERE OUTSTANDING IMMEDIATELY FOLLOWING COMPLETION OF THE IPO).


 


6.2          PROPERTY MANAGEMENT FEES.


 


(A)           SUBJECT TO SECTION 6.2(B) HEREOF, THE COMPANY MAY ENTER INTO
SEPARATE PROPERTY MANAGEMENT AGREEMENTS (THE “PROPERTY MANAGEMENT AGREEMENTS”)
WITH THIRD PARTIES, THE ADVISOR OR AN AFFILIATE OF THE ADVISOR FOR EACH COMPANY
PROPERTY, PURSUANT TO WHICH THE ADVISOR OR ITS AFFILIATE SHALL BE ENTITLED TO
RECEIVE FEES FOR PROPERTY MANAGEMENT SERVICES AT A RATE FOR EACH PROPERTY EQUAL
TO 3% OF GROSS REVENUES OF SUCH PROPERTY WITH RESPECT TO OFFICE PROPERTIES AND
1% OF GROSS REVENUES OF SUCH PROPERTY WITH RESPECT TO INDUSTRIAL PROPERTIES. 
SUCH PROPERTY MANAGEMENT AGREEMENTS MAY BE TERMINATED IN THE SAME MANNER AS
PROSCRIBED IN SECTION 8.2 OF THIS AGREEMENT AND SHALL CONTAIN COMMERCIALLY
REASONABLE AND CUSTOMARY TERMS FOR SUCH ARRANGEMENTS.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 6.2(A) HEREOF, THE
COMPANY MAY ONLY ENTER INTO A PROPERTY MANAGEMENT AGREEMENT WITH RESPECT TO A
PROPERTY THAT IS NOT NET LEASED FOLLOWING EXPIRATION OF THE PRIMARY TERM OF THE
LEASE OR THE DATE THAT A TENANT TERMINATES THE LEASE.


 


6.3          INCENTIVE MANAGEMENT FEE. AS ADDITIONAL COMPENSATION FOR ITS
SERVICES HEREUNDER, THE ADVISOR SHALL BE PAID A FEE (THE “INCENTIVE MANAGEMENT
FEE”), WHICH SHALL BE PAYABLE IN ARREARS ON A QUARTERLY BASIS.  THE INCENTIVE
MANAGEMENT FEE SHALL BE DETERMINED ON A QUARTERLY BASIS AND SHALL BE EQUAL TO
(I) TWENTY PERCENT (20%) MULTIPLIED BY (II) THE POSITIVE DIFFERENCE IF ANY,
BETWEEN (1) THE ADJUSTED FUNDS FROM OPERATIONS FOR SUCH QUARTER (BEFORE
DEDUCTING THE INCENTIVE MANAGEMENT FEE BUT AFTER PROVIDING FOR DIVIDENDS ON ANY
PREFERRED EQUITY OF NEWKIRK) AND (2) THE QUARTERLY THRESHOLD AMOUNT:


 


6.4          CONSTRUCTION MANAGEMENT FEE.  THE ADVISOR SHALL BE ENTITLED TO
RECEIVE CONSTRUCTION MANAGEMENT FEES FOR PERFORMING CONSTRUCTION MANAGEMENT
SERVICES FOR THE COMPANY.

 

12

--------------------------------------------------------------------------------


 


ALL CONSTRUCTION MANAGEMENT FEES PAYABLE TO THE ADVISOR SHALL BE MARKET-RATE
COMPENSATION BASED ON THE PREVAILING MARKET RATES FOR SIMILAR SERVICES PROVIDED
ON AN ARMS-LENGTH BASIS IN THE AREA IN WHICH THE SUBJECT PROPERTY IS LOCATED AND
SHALL REQUIRE THE PRIOR WRITTEN APPROVAL OF A MAJORITY OF INDEPENDENT DIRECTORS
OF THE BOARD.


 


6.5          OTHER SERVICES.  OTHER THAN AS SPECIFICALLY PROVIDED IN THIS
AGREEMENT, OR AS APPROVED IN WRITING BY A MAJORITY OF INDEPENDENT DIRECTORS OF
THE BOARD, THE ADVISOR SHALL NOT BE COMPENSATED BY THE COMPANY FOR SERVICES
RENDERED TO THE COMPANY.  THE ADVISOR SHALL DISCLOSE TO THE BOARD THE TERMS OF
ANY SUB-CONTRACTING ARRANGEMENT ENTERED INTO BY THE ADVISOR WITH THIRD PARTIES
WITH RESPECT TO THE SERVICES TO BE PROVIDED BY THE ADVISOR HEREUNDER.


 


ARTICLE VII
EXPENSES


 


7.1          EXPENSES PAID BY ADVISOR.  WITHOUT REGARD TO THE AMOUNT OF
COMPENSATION RECEIVED HEREUNDER BY THE ADVISOR, THE ADVISOR SHALL BEAR THE
FOLLOWING EXPENSES OF THE COMPANY:


 


(A)           EXCEPT AS PROVIDED IN SECTION 7.2(M), ALL DIRECT AND INDIRECT
REMUNERATION AND ALL OTHER EMPLOYMENT EXPENSES OF EMPLOYEES OF THE ADVISOR,
INCLUDING BUT NOT LIMITED TO, SALARIES, WAGES, PAYROLL TAXES AND THE COSTS OF
EMPLOYEE BENEFIT PLANS, AND FEES, IF ANY, PAID TO MEMBERS OF THE BOARD WHO ARE
EMPLOYED BY THE ADVISOR;


 


(B)           RENT, TELEPHONE, UTILITIES, OFFICE FURNITURE, EQUIPMENT AND
MACHINERY AND OTHER OFFICE EXPENSES OF THE ADVISOR AND THE COMPANY; AND


 


(C)           ADMINISTRATIVE EXPENSES RELATING TO PERFORMANCE BY THE ADVISOR OF
ITS DUTIES HEREUNDER OTHER THAN PAYMENTS TO THIRD PARTIES AS PROVIDED IN
SECTION 7.2.


 


7.2          EXPENSES PAID BY THE COMPANY.  THE FOLLOWING EXPENSES RELATING TO
THE OPERATION AND MANAGEMENT OF THE COMPANY SHALL BE PAID BY THE COMPANY:


 


(A)           UNDERWRITING, BROKERAGE, LISTING, REPORTING, REGISTRATION AND
OTHER FEES, AND PRINTING, ENGRAVING AND OTHER EXPENSES AND TAXES INCURRED IN
CONNECTION WITH THE ISSUANCE, DISTRIBUTION, TRANSFER, TRADING, REGISTRATION AND
SECURITIES EXCHANGE OR QUOTATION SYSTEM LISTING OF THE COMPANY’S SECURITIES;


 


(B)           FEES, OTHER COMPENSATION AND EXPENSES PAID TO MEMBERS OF THE BOARD
WHO ARE NOT AFFILIATED WITH THE ADVISOR, INDEPENDENT ADVISORS, CONSULTANTS AND
OTHER AGENTS EMPLOYED BY OR ON BEHALF OF THE COMPANY ;


 


(C)           THE COSTS ASSOCIATED WITH THE ESTABLISHMENT AND MAINTENANCE OF ANY
CREDIT FACILITIES AND OTHER INDEBTEDNESS OF THE COMPANY (INCLUDING COMMITMENT
FEES, ACCOUNTING FEE, LEGAL FEES, CLOSING COSTS, ETC.);


 


(D)           THIRD PARTY EXPENSES DIRECTLY CONNECTED WITH THE ACQUISITION,
DISPOSITION, OWNERSHIP AND OPERATION OF REAL ESTATE INTERESTS OR OTHER PROPERTY
(INCLUDING THE COSTS OF

 

13

--------------------------------------------------------------------------------


 


FORECLOSURE, INSURANCE PREMIUMS, LEGAL SERVICES, BROKERAGE AND SALES
COMMISSIONS, TAXES AND ASSESSMENTS ON REAL PROPERTY AND ALL OTHER TAXES,
UTILITIES, MAINTENANCE, REPAIR AND IMPROVEMENT OF PROPERTY AND EXPENSES FOR
WHICH REIMBURSEMENT OR PAYMENT BY THE COMPANY IS PROVIDED FOR UNDER THE PROPERTY
MANAGEMENT AGREEMENTS);


 


(E)           ISSUANCE AND TRANSACTION COSTS INCIDENT TO THE ACQUISITION,
DISPOSITION AND FINANCING OF INVESTMENTS;


 


(F)            THIRD PARTY EXPENSES CONNECTED WITH PAYMENTS OF DIVIDENDS OR
INTEREST OR DISTRIBUTIONS IN CASH OR ANY OTHER FORM MADE TO BENEFICIARIES OF THE
COMPANY;


 


(G)           ALL THIRD PARTY EXPENSES CONNECTED WITH SOX COMPLIANCE AND
COMMUNICATIONS TO THE EQUITY HOLDERS OF THE COMPANY INCLUDING WITH THE PROXY
SOLICITATION MATERIALS AND REPORTS TO HOLDERS OF NEWKIRK’S STOCK AND THE
PARTNERSHIP UNITS;


 


(H)           TRANSFER AGENT’S, REGISTRAR’S AND INDENTURE TRUSTEE’S FEES AND
CHARGES;


 


(I)            LEGAL, INVESTMENT BANKING, AND EXTERNAL ACCOUNTING, AUDITING AND
TAX RETURN PREPARATION FEES AND EXPENSES;


 


(J)            THE COST OF THE LIABILITY INSURANCE TO INDEMNIFY THE COMPANY’S
DIRECTORS AND OFFICERS;


 


(K)           ALL EXPENSES IN CONNECTION WITH COMMUNICATION TO HOLDERS OF THE
COMPANY’S SECURITIES AND IN COMPLYING WITH THE CONTINUOUS REPORTING AND OTHER
REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION AND OTHER GOVERNMENTAL
BODIES AND IN CONNECTION WITH MEETINGS OF EQUITY HOLDERS;


 


(L)            ALL EXPENSES RELATING TO MEMBERSHIP OF THE COMPANY IN ANY TRADE
OR SIMILAR ASSOCIATION; AND


 


(M)          UNLESS RETAINED DIRECTLY BY THE COMPANY, EXPENSES RELATING TO THE
EMPLOYMENT OF FULL-TIME EMPLOYEES, TO BE CHOSEN AT THE DISCRETION OF THE
ADVISOR, WHICH EMPLOYEES WILL BE DEDICATED SOLELY TO PROPERTY ACQUISITION,
DISPOSITION AND INVESTMENT FUNCTIONS ON BEHALF OF THE COMPANY.


 


ARTICLE VIII
TERM OF AGREEMENT; TERMINATION


 


8.1          TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE HEREOF AND
SHALL CONTINUE IN FORCE FOR A PERIOD EXPIRING ON DECEMBER 31, 2008, AND
THEREAFTER SHALL BE AUTOMATICALLY RENEWED FOR SUCCESSIVE ONE-YEAR PERIODS UNLESS
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


8.2          RIGHT OF TERMINATION.


 


(A)           THE COMPANY SHALL HAVE THE RIGHT TO ELECT NOT TO RENEW THIS
AGREEMENT AT THE EXPIRATION OF THE INITIAL TERM OR ANY RENEWAL TERM THEREAFTER
AS SET FORTH IN SECTION 8.1, OR TERMINATE THIS AGREEMENT OTHER THAN FOR CAUSE
DURING ANY RENEWAL TERM, PROVIDED SUCH ELECTION NOT TO RENEW OR TO TERMINATE
SHALL REQUIRE THE AFFIRMATIVE VOTE OF AT LEAST TWO-THIRDS OF THE INDEPENDENT
DIRECTORS OF NEWKIRK AND NEWKIRK SHALL DELIVER TO THE ADVISOR AT LEAST SIX
(6) MONTHS’ PRIOR WRITTEN NOTICE THEREOF.  IN SUCH NOTICE, NEWKIRK SHALL SPECIFY
THE DATE, NOT LESS THAN SIX (6) MONTHS FROM THE DATE OF SUCH NOTICE, ON WHICH
THIS AGREEMENT SHALL TERMINATE.


 


(B)           THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT FOR
CAUSE AT ANY TIME UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADVISOR BY
THE VOTE OF A MAJORITY OF THE INDEPENDENT DIRECTORS.


 


(C)           IN THE EVENT THAT THIS AGREEMENT SHALL HAVE BEEN TERMINATED BY THE
COMPANY FOR CAUSE, THE COMPANY SHALL HAVE THE RIGHT TO OFFSET ANY DIRECT DAMAGES
TO THE COMPANY CAUSED BY THE ACTIONS GIVING RISE TO SUCH TERMINATION FOR CAUSE
AGAINST THE FEE OTHERWISE PAYABLE UNDER SECTION 8.3.


 


(D)           THE ADVISOR MAY TERMINATE THIS AGREEMENT EFFECTIVE UPON 30 DAYS
PRIOR WRITTEN NOTICE OF TERMINATION TO THE COMPANY IN THE EVENT THAT THE COMPANY
SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL TERM, CONDITION
OR COVENANT IN THIS AGREEMENT AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF
30 DAYS AFTER WRITTEN NOTICE THEREOF SPECIFYING SUCH DEFAULT AND REQUESTING THAT
THE SAME BE REMEDIED IN SUCH 30 DAY PERIOD.


 


8.3          TERMINATION FEE.  UPON TERMINATION OF OR FAILURE TO RENEW THIS
AGREEMENT IN ACCORDANCE WITH SECTION 8.2(A) OR (D) ABOVE, THE COMPANY WILL BE
OBLIGATED TO PAY THE ADVISOR A TERMINATION FEE EQUAL TO TWO TIMES THE AVERAGE OF
THE SUM OF THE BASE MANAGEMENT FEES AND INCENTIVE MANAGEMENT FEE EARNED BY THE
ADVISOR DURING THE PERIOD OF TWENTY FOUR (24) FULL CALENDAR MONTHS MOST RECENTLY
ENDED PRIOR TO SUCH TERMINATION.  IF THIS AGREEMENT IS TERMINATED OR NOT RENEWED
FOR ANY REASON OTHER THAN PURSUANT TO SECTION 8.2(A) OR 8.2(D), THE ADVISOR
SHALL BE ENTITLED ONLY TO PAYMENT OF ALL EARNED AND UNPAID BASE MANAGEMENT FEES
AND INCENTIVE MANAGEMENT FEES THROUGH THE DATE OF TERMINATION.


 


8.4          CONTINUED RESPONSIBILITY.  NOTWITHSTANDING TERMINATION OF THIS
AGREEMENT AS PROVIDED ABOVE, THE ADVISOR AGREES TO USE ITS BEST EFFORTS IN THE
PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT UNTIL THE EFFECTIVE DATE OF THE
TERMINATION OF THIS AGREEMENT.


 


8.5          RESPONSIBILITIES UPON TERMINATION.  UPON TERMINATION OF THIS
AGREEMENT, THE ADVISOR SHALL FORTHWITH DELIVER THE FOLLOWING TO THE COMPANY, AS
APPLICABLE, ON THE EFFECTIVE DATE OF TERMINATION:


 


(A)           A FINAL ACCOUNTING REFLECTING THE BALANCE OF FUNDS HELD ON BEHALF
OF THE COMPANY AS OF THE DATE OF TERMINATION;


 


(B)           ALL FILES, RECORDS, DOCUMENTS AND OTHER PROPERTY OF ANY KIND
RELATING TO THE COMPANY, INCLUDING, BUT NOT LIMITED TO, COMPUTER RECORDS,
CONTRACTS, LEASES, WARRANTIES, BANK STATEMENTS, RENT ROLLS, EMPLOYMENT RECORDS,
PLANS AND SPECIFICATIONS, INVENTORIES,

 

15

--------------------------------------------------------------------------------


 


CORRESPONDENCE, TENANT RECORDS, RECEIPTS, PAID AND UNPAID BILLS OR INVOICES,
MAINTENANCE RECORDS; AND


 


(C)           AGREEMENTS TO TERMINATE ALL PROPERTY MANAGEMENT, CONSTRUCTION
MANAGEMENT AND OTHER AGREEMENTS WITH AFFILIATES OF THE ADVISOR AND THIRD PARTIES
RETAINED ON A SUBCONTRACTING BASIS BY THE ADVISOR, IN EACH CASE, WITH RESPECT TO
THE SERVICES TO BE PROVIDED BY THE ADVISOR HEREUNDER.


 


ARTICLE IX
MISCELLANEOUS PROVISIONS


 


9.1          NOTICE.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE GIVEN BY BEING DELIVERED TO THE FOLLOWING
ADDRESSES OR FAX NUMBERS OF THE PARTIES HERETO:

 

To the Company:

 

Newkirk Realty Trust, Inc.

 

 

7 Bulfinch Place

 

 

Suite 500, P.O. Box 9507

 

 

Boston, Massachusetts 02114

 

 

Telephone No.:  (617) 570-4600

 

 

Telecopier No.:  (617) 742-4643

 

 

Attention:  Carolyn Tiffany

 

 

 

To the Advisor:

 

NKT Advisors LLC

 

 

7 Bulfinch Place

 

 

Suite 500, P.O. Box 9507

 

 

Boston, Massachusetts 02114

 

 

Telephone No.:  (617) 570-4600

 

 

Telecopier No.:  (617) 742-4643

 

 

Attention:  Carolyn Tiffany

 

or to such other address or fax number as may be specified from time to time by
such party in writing.

 


9.2          NO JOINT VENTURE.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
MAKE THE COMPANY AND THE ADVISOR PARTNERS OR JOINT VENTURERS OR IMPOSE ANY
LIABILITY AS SUCH ON EITHER OF THEM.


 


9.3          RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.  THE
ADVISOR AGREES THAT ANY MONEY OR OTHER PROPERTY OF THE COMPANY HELD BY THE
ADVISOR UNDER THIS AGREEMENT SHALL BE HELD BY THE ADVISOR AS CUSTODIAN FOR THE
COMPANY, AND THE ADVISOR’S RECORDS SHALL BE CLEARLY AND APPROPRIATELY MARKED TO
REFLECT THE OWNERSHIP OF SUCH MONEY OR OTHER PROPERTY BY THE COMPANY. UPON THE
RECEIPT BY THE ADVISOR OF A WRITTEN REQUEST SIGNED BY A DULY AUTHORIZED OFFICER
OF THE COMPANY REQUESTING THE ADVISOR TO RELEASE TO THE COMPANY ANY MONEY OR
OTHER PROPERTY THEN HELD BY THE ADVISOR FOR THE ACCOUNT OF THE COMPANY UNDER
THIS AGREEMENT, THE ADVISOR SHALL RELEASE SUCH MONEY OR OTHER PROPERTY TO THE
COMPANY WITHIN A REASONABLE PERIOD OF TIME, BUT IN NO EVENT LATER THAN THIRTY
(30) DAYS FOLLOWING SUCH REQUEST. THE

 

16

--------------------------------------------------------------------------------


 


ADVISOR, ITS DIRECTORS, OFFICERS, MANAGERS AND EMPLOYEES WILL NOT BE LIABLE TO
THE COMPANY, ANY SUBSIDIARY, THE ADVISOR ANY OF THEIR DIRECTORS, OFFICERS,
STOCKHOLDERS, MANAGERS, OWNERS OR PARTNERS FOR ANY ACTS OR OMISSIONS BY THE
COMPANY IN CONNECTION WITH THE MONEY OR OTHER PROPERTY RELEASED TO THE COMPANY
IN ACCORDANCE WITH THE TERMS HEREOF. THE COMPANY SHALL INDEMNIFY THE ADVISOR AND
ITS AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, AGENTS AND SUCCESSORS
AND ASSIGNS AGAINST ANY AND ALL EXPENSES, LOSSES, DAMAGES, LIABILITIES, DEMANDS,
CHARGES AND CLAIMS OF ANY NATURE WHATSOEVER WHICH ARISE IN CONNECTION WITH THE
ADVISOR’S RELEASE OF SUCH MONEY OR OTHER PROPERTY TO THE COMPANY IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 9.3.


 


9.4          ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT SHALL NOT BE AMENDED OR MODIFIED IN ANY RESPECT UNLESS AGREED TO IN
WRITING BY THE COMPANY AND THE ADVISOR.


 


9.5          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
APPLIED IN ACCORDANCE WITH, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.


 


9.6          ARBITRATION.  ANY DISPUTE OR CONTROVERSY BETWEEN THE ADVISOR OR ANY
OF ITS EMPLOYEES AND THE COMPANY OR ANY OF ITS AFFILIATES ARISING IN CONNECTION
WITH THIS AGREEMENT, ANY AMENDMENT THEREOF, OR THE BREACH THEREOF SHALL BE
DETERMINED AND SETTLED BY ARBITRATION IN NEW YORK, NEW YORK, BY A PANEL OF THREE
ARBITRATORS IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  ANY AWARD RENDERED THEREIN SHALL BE FINAL AND BINDING UPON THE
COMPANY, ITS AFFILIATES AND THE ADVISOR AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES AND JUDGMENT MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF. THE EXPENSES OF SUCH ARBITRATION SHALL BE PAID BY THE PARTY AGAINST
WHOM THE AWARD SHALL BE ENTERED, UNLESS OTHERWISE DIRECTED BY THE ARBITRATORS.


 


9.7          ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO; PROVIDED,
HOWEVER, THAT THE ADVISOR SHALL BE PERMITTED TO ASSIGN THIS AGREEMENT OR ANY OF
ITS RIGHTS HEREUNDER, AND DELEGATE ANY AND ALL OF ITS RESPONSIBILITIES AND
OBLIGATIONS HEREUNDER, TO AN ADVISOR AFFILIATE, PROVIDED THAT THE ADVISOR SHALL
BE FULLY RESPONSIBLE TO US FOR ALL ERRORS OR OMISSIONS OF SUCH ASSIGNEE.


 


9.8          BINDING NATURE OF AGREEMENT; SUCCESSOR AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS AS
PROVIDED IN THIS AGREEMENT.


 


9.9          INDULGENCES, NOT WAIVERS.  NEITHER THE FAILURE NOR ANY DELAY ON THE
PART OF A PARTY TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER THIS
AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER
EXERCISE OF THE SAME OR OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE, NOR
SHALL ANY WAIVER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY
OCCURRENCE BE CONSTRUED AS A WAIVER OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE
WITH RESPECT TO ANY OTHER OCCURRENCE. NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS
IN WRITING AND IS SIGNED BY THE PARTY ASSERTED TO HAVE GRANTED SUCH WAIVER.

 

17

--------------------------------------------------------------------------------


 


9.10        TITLES NOT TO AFFECT INTERPRETATION.  THE TITLES OF SECTIONS,
PARAGRAPHS AND SUBPARAGRAPHS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY, AND THEY NEITHER FORM A PART OF THIS AGREEMENT NOR ARE THEY TO BE USED IN
THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 


9.11        EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AS
AGAINST ANY PARTY WHOSE SIGNATURE APPEARS THEREON, AND ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT SHALL BECOME
BINDING WHEN ONE OR MORE COUNTERPARTS OF THIS AGREEMENT, INDIVIDUALLY OR TAKEN
TOGETHER, SHALL BEAR THE SIGNATURES OF ALL OF THE PARTIES REFLECTED HEREON AS
THE SIGNATORIES.


 


9.12        PROVISIONS SEPARABLE.  THE PROVISIONS OF THIS AGREEMENT ARE
INDEPENDENT OF AND SEPARABLE FROM EACH OTHER, AND NO PROVISION SHALL BE AFFECTED
OR RENDERED INVALID OR UNENFORCEABLE BY VIRTUE OF THE FACT THAT FOR ANY REASON
ANY OTHER OR OTHERS OF THEM MAY BE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART.


 


9.13        PRINCIPLES OF CONSTRUCTION.  WORDS USED HEREIN REGARDLESS OF THE
NUMBER AND GENDER SPECIFICALLY USED, SHALL BE DEEMED AND CONSTRUED TO INCLUDE
ANY OTHER NUMBER, SINGULAR OR PLURAL, AND ANY OTHER GENDER, MASCULINE, FEMININE
OR NEUTER, AS THE CONTEXT REQUIRES. ALL REFERENCES TO RECITALS, SECTIONS,
PARAGRAPHS AND SCHEDULES ARE TO THE RECITALS, SECTIONS, PARAGRAPHS AND SCHEDULES
IN OR TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

NEWKIRK REALTY TRUST INC.

 

 

 

 

 

By:

/s/ Peter Braverman

 

 

 

Name:

Peter Braverman

 

 

Title:

President

 

 

 

 

 

 

 

 

 

THE NEWKIRK MASTER LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

Newkirk Realty Trust Inc.,

 

 

General Partner

 

 

 

 

 

 

By:

/s/ Peter Braverman

 

 

 

 

Name:

Peter Braverman

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

NKT ADVISORS LLC

 

 

 

 

 

By:

FUR Holdings LLC

 

 

Managing Member

 

 

 

 

 

 

By:

WEM-FUR Investors LLC

 

 

 

Managing Member

 

 

 

 

 

 

 

By:

/s/ Michael L. Ashner

 

 

 

 

 

Name:

Michael L. Ashner

 

 

 

 

Title:

Managing Member

 

19

--------------------------------------------------------------------------------

 